DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 02/03/2020; claim(s) 1- 11 is/are pending herein; claim(s) 1, 6, & 11 is/are independent claim(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6- 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of these claims, under BRI, covers “signal per se”.
MPEP 2106.03 (II) states:
As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI).
	 ….

A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category. 

For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Here, in the claims 6 -10, the claimed “a device” with “a processor” and “a memory” covers both statutory and non-statutory embodiments. Specifically, if the claimed processor is “software” entity like virtual machine, the remaining element “memory” can also be understood as “computer readable media” which covers signal per se under BRI. This is because applicant’s specification in paras. [0067- 0069] fails to exclude the “transitory media” from claimed “memory” (claim 6, line 3) also known as readable storage medium”. 
Accordingly, at least in one embodiment the claimed subject matter “a device” with “a processor” and “a memory” of the claims 6- 10 also covers non-statutory embodiments (i.e., “signal per se”) hence not patent eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (1JP 2000-88388 A, Pub. Date: 31-Mar-2000) in view of Cho et al. [ Cho] (KR 100840242 B1, Pub. Date: 2008-06-20).
Note: The cited paragraph numbers are from machine translated Nakagawa and Cho FOR patent documents (attached).

Regarding claim 1, Nakagawa teaches/suggests a method for controlling an expansion valve, comprising:
when2 a first specified number of indoor units [indoor unit 113a, 113b, 113c] are in a non-working state [“stopped or thermo-off state”], turning off expansion valves [“Indoor side expansion valves 109a, 109b, 109c are fully closed when indoor units 113a, 113b, 113c are under stoppage or thermo-off state”, e.g., “the indoor side expansion valve 109c is 3fully closed to stop the flow of the refrigerant, and the process proceeds to step 4” that will allow “preventing unnecessary heating capacity from being generated from an indoor unit in a thermo-off state, and preventing generation of refrigerant passage noise”] corresponding to all the indoor units in the non-working state (Abstract, [0020, 0027, 0085, 0166], figs. 1- 2, Steps 1- 3); and
turning on [Step 8 of fig. 2] expansion valves corresponding to a second specified number (first specified number and second specified number can be same or 1 under BRI) of indoor units in the non-working state opening the indoor expansion valve 109c by 500 pulses for 5 minutes”] (Abstract, [0091], claim 1).
Nakagawa does not clearly teach the opening of the expansion valves is “in turn” when two or more indoor units are in thermo-off state with the corresponding expansion values are in fully-closed state.
However, when there are more than one indoor unit in thermo-off state, the difference in temperature can happen in turn (not in same time), which will cause the opening in turn rather than opening the expansion of the valve simultaneously. Simply put, Nakagawa renders invention of this claim obvious to PHOSITA.
Cho teaches sequentially opening of the pluralities of “control valves provided in a combustion furnace” to control pressure and avoid generating of the loud noise (Abstract). Specifically, Cho teaches a method for controlling valves comprising:
turning on expansion valves [“control valves”] corresponding to a second specified number of indoor units in the non-working state in turn [“control valves are sequentially opened…the opening pressures of the pulsation control valves are dispersed without overlapping at the same time…the generation of noise can be suppressed and the working environment can be improved”] according to a predetermined cycle (Abstract, page 8, Claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Cho and Nakagawa because they both are related to opening of the valves of a controlled system and (2) have the expansion valves 109s of indoor units that are in the thermo-off state to be opened sequentially/in turn rather than simultaneously (e.g., even if temperature difference condition is satisfied) as in Cho. Thus, by opening the expansion valves 109s in not overlapping manner,  noise that can be otherwise generated can be further suppressed (Cho, page 8). 
Nakagawa teaches:
PROBLEM TO BE SOLVED: To obtain a multichamber cooler/heater in which provision of heating capacity from an indoor unit under stoppage or thermo-off state is prevented at the time of heating operation while suppressing generation of passing noise of refrigerant.

SOLUTION: Indoor side expansion valves 109a, 109b, 109c are fully closed when indoor units 113a, 113b, 113c are under stoppage or thermo-off state. A decision is made whether refrigerant is standing based on the delivery temperature and the temperature difference between the mean refrigerant temperature at outlet of operating indoor units and the refrigerant temperature of indoor units under stoppage or thermo-off state. If refrigerant is standing, the indoor side expansion valves 109a, 109b, 109c are opened by a specified opening for a specified time thus preventing provision of heating capacity from an indoor unit under stoppage or thermo-off state while suppressing generation of passing noise of refrigerant. When refrigerant is standing, heating operation can be sustained by collecting refrigerant

Cho teaches:
A method for controlling an oscillating combustion apparatus is provided to prevent pressure from being suddenly varied by sequentially opening a plurality of oscillating control valves provided in a combustion furnace. A method for controlling an oscillating combustion apparatus comprises the steps of assigning orders for controlling opening of a plurality of oscillating control valves(S1) and sequentially opening the oscillating control valves having the assigned orders, respectively(S2). The oscillating control valves are sequentially opened based on a value obtained by dividing an oscillating period by the number of the oscillating control valves. The oscillating control valves are sequentially opened toprevent opening pressures of the oscillating control valves from overlapping with each other, so that pressure in a combustion furnace is stabilized and thus noise is prevented from being generated.

Regarding claims 6 & 11, Nakagawa in view of Cho teaches/suggests invention of these claims for the similar reasons set forth above in claim 1. With respect to claim 6, a computer that executes the method of Nakagawa is interpreted as claimed “a device” comprising a processor and a memory.

Claims 2- 5 & 7- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Cho, and further in view of Takeuchi (JP 2007303696 A, Pub. Date: 2007-11-22).  Note: The cited page numbers are from machine translated Takeuchi FOR patent document (attached).

Regarding claim 2, Nakagawa in view of Cho is silent about disclosing wherein after the turning off expansion valves corresponding to all the indoor units in the non-working state, the method further comprises: adjusting a working frequency of a compressor of an outdoor unit according to the number of indoor units in the non-working state.
Takeuchi is directed to preventing the accumulation of a liquid refrigerant to heat exchangers of the thermo-off or stopped indoor units (Abstract). Specifically, Takeuchi teaches wherein after the turning off expansion valves corresponding to all the indoor units in the non-working state, the method further comprises: adjusting [“ If, for example, the indoor unit 11 is first turned off while heating with the plurality of connected indoor units being in the thermo-ON state after the heating operation is started, the operating frequency of the compressor 10 is reduced by a frequency corresponding to the capacity of the indoor unit 11”] a working frequency of a compressor of an outdoor unit according to the number of indoor units in the non-working state (Abstract, Page 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Takeuchi and Nakagawa in view of Cho because they both are related to controlling expansion valves depending on state of the indoor units during heating mode in an air conditioner system and (2) adjust the working frequency of the compressor of the outdoor unit of the Nakagawa as in Takeuchi. Doing so the speed of the compressor can match the actually required pressure to control the flow of the refrigerant while achieving energy saving (by lowering the speed) in the compressor as can be clear to PHOSITA. Furthermore, doing so noise can be further suppressed from an indoor unit installed in a quiet environment such as a bedroom (Takeuchi, page 4).

Regarding claim 3, the combination of Nakagawa, Cho, and Takeuchi teaches/suggests wherein the adjusting the working frequency of the compressor of the outdoor unit according to the number of indoor units in the non-working state comprises:
obtaining the number of indoor units in the non-working state; and adjusting [“ the operating frequency of the compressor 10 of the outdoor unit 1 is a frequency corresponding to the capacity of the indoor unit 11… the operating frequency of the compressor 10 is further lowered by a frequency corresponding”] the working frequency of the compressor of the outdoor unit according to a formula X=X1- N*A, where X is a target working frequency, X1 is a normal working frequency of the outdoor unit, N is the number of indoor units in the non-working state, and A [PHOSITA knows A can be equal to 1 or any desired factor value] is an adjustment coefficient (Takeuchi, page 8).

Regarding claim 4, the combination of Nakagawa, Cho, and Takeuchi teaches/suggests the method according to claim 3, wherein the turning on expansion valves corresponding to the second specified number of indoor units in the non-working state in tum according to the predetermined cycle comprises:
turning on the expansion valves corresponding to the second specified number of indoor units in the non-working state in turn [“sequentially”] according to the predetermined cycle to a specified threshold [the maximum number of the indoor units that are currently off and have their expansion valve closed] (Nakagawa, Abstract & Cho, page 15).

Regarding claim 5, the combination of Nakagawa, Cho, and Takeuchi teaches/suggests the method according to claim 4, wherein before the turning off expansion valves corresponding to all the indoor units in the non-working state, the method further comprises: 
	determining whether the number of indoor units currently in a working state exceeds a third specified number and when it is determined that the number of indoor units currently in the working state does not exceed the third specified number [not all Indoor units are in on state because at least one unit like 113c is in thermo-off state], turning off the expansion valves corresponding to all the indoor units in the non-working state (Nakagawa, Abstract, [0084-0085], & Cho, page 15).

Regarding claims 7- 10, the combination of Nakagawa, Cho, and Takeuchi teaches/suggests inventions of these claims for the similar reasons set forth above in claims 2- 5 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Oh et al. (US 20050155368) teaches a method for controlling an expansion valve, comprising:
when a first specified number of indoor units [“indoor units 30a, 30b, and 30c”] are in a non-working state, turning off [“closing the expansion valve of the turned off indoor units”] expansion valves corresponding to all the indoor units in the non-working state (Fig. 1, [0062]); and turning on [“ opening the expansion valves of the turned off indoor units”] expansion valves corresponding to a second specified number of indoor units in the non-working state (Fig. 3, Abstract).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine Translation and Original JP documents are provided.
        
        2 Note:  Here, in method claim 1, if the “when a first specified number of indoor units are in a non-working state” condition is not met, the claim does not require the step of “turning off expansion valves corresponding to all the indoor units in the non-working state”. See MPEP 211.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met… both steps A and B.”
        3 discusses the same problem of para. 0040 of the spec.